DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the above application filed on 10/21/2020.


Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I - Claims 1 – 5 and 9 - 12, drawn to an air intake duct area above a reference line being smaller than the air intake duct area below the reference line, classified in F02C7/04.
Group II - Claims 6 – 8 and 13, drawn to the exhaust flow connections to the interior of the inlet lip flow through a circular to non-circular, or ovoidal, transition connection attached to the inlet lip interior, wherein the vertical thickness of the transition connection is reduced to 50% or less than the diameter of the of the exhaust round tube connection of a deicing means, classified in F02C7/047.
The inventions are independent or distinct, each from the other because:
Inventions Group I (Claims 1 – 5 and 9 - 12) and Group II (Claims 6 – 8 and 13) are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a  Group I (Claims 1 – 5 and 9 – 12) only recites the air intake duct area above a reference line being smaller than the air intake duct area below the reference line and various percentage ranges of distances and heights of said air intake duct.  However, Group II (Claims 6 – 8 and 13) only recites the exhaust flow connections to the interior of the inlet lip flow through a circular to non-circular, or ovoidal, transition connection attached to the inlet lip interior, wherein the vertical thickness of the transition connection is reduced to 50% or less than the diameter of the of the exhaust round tube connection of a deicing means, a transition connection bracket, and transition connection flow area percentages relative to the flow area of the round exhaust connection.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
⦁	the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).  For example, Group I (Claims 1 – 5 and 9 – 12) would require text searching for air intake duct area above a reference line being smaller than the air intake duct area below the reference line and various percentage ranges of distances and heights of said air intake duct which is not recited in Group II (Claims 6 – 8 and 13).  Conversely, Group II (Claims 6 – 8 and 13) would require text searching for exhaust Group I (Claims 1 – 5 and 9 – 12).  Furthermore, the examination of Group I (Claims 1 – 5 and 9 – 12) and Group II (Claims 6 – 8 and 13) would most likely require the application of different prior art references to the distinct inventions.  Accordingly, there is a search and examination burden.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is 


A telephone call to Barry G. Magidoff (attorney of record) was attempted during normal business hours on 03/23/2022 and 03/24/2022 to request an oral election to the above restriction requirement, but did not result in an election being made because the first call went to an apparently generic voice-mail box identified only as ‘3A30’ and in the second call the switchboard operator couldn’t find Barry G. Magidoff listed in her directory but eventually forwarded the call to another number that rang over five times and then disconnected.


Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570. The examiner can normally be reached Monday - Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORNE E MEADE/Primary Examiner, Art Unit 3741